Exhibit 10.40

 

 

April 28, 2003

 

 

Douglas Treco, Ph.D.

87 Brantwood Road

Arlington, MA  02476

 

Dear Doug:

 

In connection with the termination of your employment with Transkaryotic
Therapies, Inc., (the “Company”) on June 30, 2003, you are eligible to receive
the severance benefits described in the “Description of Severance Benefits”
attached to this letter as Attachment A if you sign and return this letter
agreement to Linda Pettingell by May 23, 2003.  By signing and returning this
letter agreement, you will be entering into a binding agreement with the Company
and will be agreeing to the terms and conditions set forth in the numbered
paragraphs below, including the release of claims set forth in paragraph 3. 
Therefore, you are advised to consult with your attorney before signing this
letter agreement and you may take up to twenty-one (21) days to do so.  If you
sign this letter agreement, you may change your mind and revoke your agreement
during the seven (7) day period after you have signed it by notifying Linda
Pettingell of your revocation in writing.  If you do not so revoke, this letter
agreement will become a binding agreement between you and the Company upon the
expiration of the seven (7) day revocation period.

 

If you choose not to sign and return this letter agreement by May 23, 2003 or if
you timely revoke your agreement in writing, you shall not receive any severance
benefits from the Company.  You will, however, receive payment upon your
termination for all wages earned and any unused vacation time accrued through
the Termination Date, as defined in paragraph 1.  Also, regardless of signing
this letter, you may elect to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.  All premium costs
shall be paid by you on a monthly basis for as long as, and to the extent that,
you remain eligible for COBRA continuation.  You should consult the COBRA
materials to be provided by the Company for details regarding these benefits. 
All other benefits, including life insurance and long term disability, will
cease upon your Termination Date.  You will have up to thirty (30) days after
the Termination Date to exercise any vested stock rights you may have (as
provided for by the plans).  All unvested stock rights will be cancelled on the
Termination Date. All vested options must be vested within 30 days of your
termination date, with the exception of 55,000 options dated 1/22/98 (Numbers
00000428 and 00000429) and 1/27/99 (Numbers 00000598 and 00000599), which may be
exercised up until July 31, 2006.  In return, you will immediately waive your
rights to exercise 91,000 options (dated 2/4/00, Numbers 00000972 and 00000973;
dated 12/13/00, Number 2000-667; dated 12/13/01, Numbers 2001-360 and 2001-

 

1

--------------------------------------------------------------------------------


 

359) and return the option rights to the Company.

 

The following numbered paragraphs set forth the terms and conditions, which will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period:

 

1.               Termination Date - Your effective date of termination from the
Company is June 30, 2003 (the “Termination Date”).

 

2.               Description of Severance Benefits - The severance benefits paid
to you if you timely sign and return this letter are described in the
“Description of Severance Benefits” attached as Attachment A (the “severance
benefits”).

 

3.              Release - In consideration of the payment of the severance
benefits, which you acknowledge you would not otherwise be entitled to receive,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge the Company, its officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter, the “Released Parties”) from
any and all claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs), of
every kind and nature which you ever had or now have against the Released
Parties arising out of your employment with and/or separation from the Company,
including, but not limited to, all employment discrimination claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C., §12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq, and the Rehabilitation Act
of 1973, 29 U.S.C. § 701 et seq., all as amended; all claims arising out of the
Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq., the
Massachusetts Fair Employment Practices Act., M.G.L. c.151B, §1 et seq., the
Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I, the Massachusetts
Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214, §1C, the Massachusetts
Labor and Industries Act, M.G.L. c.149, §1 et seq., the Massachusetts Privacy
Act, M.G.L. c. 214, §1B, and the Massachusetts Maternity Leave Act, M.G.L. c.
149, §105(d), all as amended; all common law claims including, but not limited
to, actions in tort, defamation and breach of contract; all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
including but not limited to claims to stock or stock options; and any claim or
damage arising out of your employment with or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that nothing in this letter agreement prevents you from filing,
cooperating with, or participating in any proceeding before the EEOC or a state

 

Fair Employment Practices Agency (except that you acknowledge that you may not
be able to recover any monetary benefits in connection with any such claim,
charge or proceeding).  This release shall not be construed to release or waive
any claims you may have in the future for indemnification by the Company which
are attached hereto as

 

2

--------------------------------------------------------------------------------


 

Attachments B and C respectively.

 

4.               Non-Disclosure and Non-Competition - You acknowledge and
reaffirm your obligation to keep confidential all non-public information
concerning the Company which you acquired during the course of your employment
with the Company, as stated more fully in the Confidentiality, Inventions and
Non-competition Agreement and the Nondisclosure Agreement, both of which you
executed at the inception of your employment and which remain in full force and
effect.  You further acknowledge and reaffirm any other obligations under the
Confidentiality, Inventions and Non-competition Agreement.  However, for the
purposes of this letter agreement, the parties agree that Paragraph 3 of the
Confidentiality, Inventions and Non-competition Agreement shall only apply to
Amgen Inc, Biomarin Pharmaceutical Inc., Genzyme Corporation and/or any of their
respective subsidiaries and parent companies. Should the Company choose to
publish information that you directed and/or were materially involved in
conceptualizing, executing or otherwise completing, you will be recognized as an
author or in an acknowledgement, as appropriate for your contributions, and
consistent with scientific publishing customs. In such cases you will not
unreasonably withhold your assistance in preparing manuscripts for submission. 
Should you, in the pursuit of new employment, wish to present unpublished work
that you directed while at TKT, the Company shall not unreasonably withhold
permission to do so.

 

4.              Return of Company Property - You confirm that you have returned
to the Company all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones, pagers, etc.), Company
identification, Company vehicles and any other Company-owned property in your
possession or control and have left intact all electronic Company documents,
including but not limited to those which you developed or help develop during
your employment.  You further confirm that you have cancelled all accounts for
your benefit, if any, in the Company’s name, including but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts and
computer accounts. Exceptions to

 

the above include: 1 Power Mac G4 computer and software, 1 Sony Multiscan 200GS
monitor, 1 Macintosh iBook laptop computer and software.

 

6.               Non-Disparagement - You understand and agree that as a
condition for payment to you of the consideration herein described, you shall
not make any false, disparaging or derogatory statements to any prospective
employer, media outlet, industry group, financial institution or current or
former employee, consultant, client or customer of the Company regarding the
Company or any of its directors, officers, employees, agents or representatives
or about the Company’s financial condition and business affairs, including but
not limited to any statements concerning the Company’s clinical trials and/or
pharmaceutical products. The Company agrees that it shall not make any false,
disparaging or derogatory statements to any prospective employer, media outlet,
industry

 

3

--------------------------------------------------------------------------------


 

group, financial institution or current or former employee, consultant, client
or customer of the Company regarding you or your work while employed at TKT.

 

7.               Amendment - This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This letter agreement is binding upon
and shall inure to the benefit of the parties    and their respective agents,
assigns, heirs, executors, successors and     administrators.

 

8.               Waiver of Rights - No delay or omission by the Company in
exercising any right under this letter agreement shall operate as a waiver of
that or any other right.  A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.

 

9.               Validity - Should any provision of this letter agreement be
declared or be determined by any court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement.

 

10.         Confidentiality - You understand and agree that as a condition for
payment to you of the severance benefits herein described, the terms and
contents of this letter agreement, and the contents of the negotiations and
discussions resulting in this letter agreement, shall be maintained as
confidential by you and your agents and representatives and shall not be
disclosed except to the extent required by federal or state law or as otherwise
agreed to in writing by the Company.

 

11.         Nature of Agreement - You understand and agree that this letter
agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

12.         Acknowledgments - You acknowledge that you have been given at least
twenty-one (21) days to consider this letter agreement, including Attachment A,
B, and C, and that the Company advised you to consult with an attorney of your
own choosing prior to signing this letter agreement.  You understand that you
may revoke this letter agreement for a period of seven (7) days after you sign
this letter agreement, and the letter agreement shall not be effective or
enforceable until the expiration of this seven (7) day revocation period.  You
understand and agree that by entering into this letter agreement you are waiving
any and all rights or claims you might have under The Age Discrimination in
Employment Act, as amended by The Older Workers Benefit Protection Act, and that
you have received consideration beyond that to which you were previously
entitled.

 

13.         Voluntary Assent - You affirm that no other promises or agreements
of any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement.  You state and represent that you
have had an opportunity to fully discuss and review the terms of this letter
agreement with an attorney.  You further state and

 

4

--------------------------------------------------------------------------------


 

represent that you have carefully read this letter agreement, including
Attachment A, understand the contents herein, freely and voluntarily assent to
all of the terms and conditions hereof, and sign your name of your own free act.

 

14.         Applicable Law - This letter agreement shall be interpreted and
construed by the laws of the Commonwealth of Massachusetts, without regard to
conflict of laws provisions.  You hereby irrevocably submit to and acknowledge
and recognize the jurisdiction of the courts of the Commonwealth of
Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this letter agreement, are the only courts of
competent jurisdiction), over any suit, action or other proceeding arising out
of, under or in connection with this letter agreement or the subject matter
hereof.

 

15.         Entire Agreement - This letter agreement, including Attachment A,
contains and constitutes the entire understanding and agreement between the
parties hereto with respect to your severance benefits and the settlement of
claims against the Company and cancels all previous oral and written
negotiations, agreements, commitments, writings in connection therewith. Nothing
in this paragraph, however, shall modify, cancel or supersede your obligations
set forth in paragraph 4 herein.

 

16.         Post Termination Transition and Consulting Services.  You agree
that, for one year following the Termination Date, you shall make yourself
available at the Company’s offices or by telephone for consultation to use your
best efforts to assist the Company with the orderly and successful transition of
your responsibilities as Senior Vice President, Research to other employees on
an as-needed basis upon the Company’s request, for up to 240 hours.  You agree
that the Severance Benefits described in Attachment A are being provided to you
as consideration for your compliance with all terms and conditions of this
letter agreement, including without limitation the post-termination transition
responsibilities described herein, and that you are not entitled to any
additional compensation or benefit for performing such transition
responsibilities. You will be reimbursed for any reasonable and documented
out-of-pocket expenses in connection with the above responsibilities and in
accordance with the Company’s reimbursement policies then in-effect. Should you
be required to travel by airplane on behalf of the Company in performing these
duties, the Company will pay you a consulting fee of $2,000 per day and
reimburse you for business class airfare (for transcontinental and overseas
flights only).

 

5

--------------------------------------------------------------------------------


 

If you have any questions about the matters covered in this letter, please call
Linda Petiingell,

Vice President, Human Resources.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRANSKARYOTIC THERAPIES, INC.

 

 

 

 

 

By:

/s/Linda H. Pettingell

 

 

 

Linda H. Pettingell


 


 


VICE PRESIDENT, HUMAN RESOURCES

 

 

I hereby agree to the terms and conditions set forth above and in attachment A. 
I have been given at least twenty-one (21) days to consider this agreement and I
have chosen to execute this on the date below.  I intend that this letter
agreement become a binding agreement between me and the Company if I do not
revoke my acceptance in seven (7) days by notifying Linda Pettingell in writing.

 

/s/ Douglas Treco

 

Date

    May 6, 2003

 

Douglas Treco

 

 

 

 

 

To be returned by May 23, 2003.

 

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

DESCRIPTION OF SEVERANCE BENEFITS

 

The Company will pay you salary continuation based on your current annual salary
of Three Hundred and Eight Thousand dollars ($308,000), less applicable federal
and state taxes and withholdings until June 30, 2004.  This component of your
severance benefits shall be paid in equal installments in accordance with the
Company’s normal payroll schedule, but in no event earlier than the eighth (8th)
day after execution of this letter agreement.

 

Finally, the Company will provide you with up to twelve (12) months of executive
outplacement services through Keystone Outplacement Services.  The use of the
outplacement services must occur within the eighteen (18) month period following
your Termination Date.  The cost of these outplacement services will be paid by
the Company.

 

7

--------------------------------------------------------------------------------